DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102a1 as being anticipated by KUROMIZU et al. (JP2005-45107A).
Regarding claim 1, KUROMIZU discloses a vertical cavity surface emitting laser (VCSEL) device (FIG. 1, [0014]), comprising: 
an anode (18, FIG. 1, [0024]); 
a cathode (19, FIG. 1, [0024]); and 
one or more curved apertures (20, FIG. 1, [0014] and [0020]) located in an epitaxial layer between the anode and the cathode, each of the one or more curved apertures having an aperture edge (an edge of 20, FIG. 1) and one or more oxidation bridges (40, FIG. 1, [0014] and [0018]) crossing the curved aperture that allow current to flow inside the curved aperture; 
wherein when a current signal is applied to the VCSEL (a current source for providing a current signal is inherently taught by the VCSEL being an electrically pumped VCSEL, FIG. 1), current flow between the anode and the cathode is distributed along the aperture edge of the one or more curved apertures (it’s implicitly taught by the structure as shown in FIG. 1).

Claims 1-8, 10, and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Ikuta (US PG Pub 2011/0027925 A1).
Regarding claim 1, Ikuta discloses a vertical cavity surface emitting laser (VCSEL) device (FIGS. 7A-7B, [0129]), comprising: 
an anode (170, FIG. 7A, [0130]); 
a cathode (180, FIG. 7A, [0130]); and 
one or more curved apertures (230, FIG. 7B, [0130]) located in an epitaxial layer between the anode and the cathode, each of the one or more curved apertures having an aperture edge (an edge of 230, FIG. 7B) and one or more oxidation bridges (250, FIG. 7A, where 250 is an oxidizable layer that bridges between adjacent 230, [0132]-[0133]) crossing the curved aperture that allow current to flow inside the curved aperture; 
wherein when a current signal is applied to the VCSEL (a current source for providing a current signal is inherently taught by the VCSEL being an electrically pumped VCSEL, FIG. 7A), current flow between the anode and the cathode is distributed along the aperture edge of the one or more curved apertures (it’s implicitly taught by the structure as shown in FIGS. 7A-7B).
Regarding claim 2, Ikuta discloses the one or more curved apertures are ring shaped ([0066]).
Regarding claim 3, Ikuta discloses the one or more curved apertures comprise two or more concentric rings ([0066]).
Regarding claim 4, Ikuta discloses a circular aperture (212 or 222, FIG. 7B, [0074] and [0085]) inside the one or more curved apertures.
Regarding claim 5, Ikuta discloses an edge of the anode overlaps with the aperture edge of the one or more curved apertures (FIG. 7A).
Regarding claim 6, Ikuta discloses the one or more curved apertures are partial arc lengths of a two-dimensional conic section (FIG. 7B, [0136]).
Regarding claim 7, Ikuta discloses a center line of the one or more curved apertures deviates by at least 30% from a tangent line placed at an end point of the center line (angle θ varies and may be 30, 45 or 60 degree, [0137]).
Regarding claim 8, Ikuta discloses a curved area of the one or more curved apertures deviates by at least 30% from a linear aperture having a same area and center point (angle θ varies and may be 30, 45 or 60 degree, [0137]).
Regarding claim 10, Ikuta discloses the one or more curved apertures are defined by an oxide layer (250, FIG. 7A, [0132]-[0133]) in the epitaxial layer.
Regarding claim 14, Ikuta discloses a vertical cavity surface emitting laser (VCSEL) array (FIG. 10A), comprising: a plurality of VCSELs (514, FIG. 10A, where 514 can be a 4 x 8 VCSEL array, [0166]-[0168]) arranged in a two-dimension array, wherein each of the plurality of VCSELs is as described in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta.
Regarding claim 9, Ikuta has disclosed the VCSEL device outlined in the rejection to claim 1 above except the one or more curved apertures has a curvature above a threshold such that the curvature affects a far-field light output of the VCSEL device via mode selection. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more curved apertures with a curvature above a threshold such that the curvature affects a far-field light output of the VCSEL device via mode selection in order to obtain desired output mode.
Regarding claim 11, Ikuta has disclosed the VCSEL device outlined in the rejection to claim 1 above except the one or more curved apertures are fabricated by ion implantation in the epitaxial layer. It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the one or more curved apertures of Ikuta with being fabricated by ion implantation in order to obtain desired confinement effect.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuta in view of Moeneclaey et al. (US PG Pub 2017/0070029 A1).
Regarding claims 12-13, Ikuta has disclosed the VCSEL device outlined in the rejection to claim 1 above except the current signal is a high current, low pulse width current, wherein the current signal is at least 50 milli-Amps and has a pulse width less than 100 nanoseconds. Moeneclaey discloses driving a VCSEL (102, FIG. 3) with a pulsed current signal (iVCSEL, FIG. 3), wherein the current signal is a high current, low pulse width current of at least 50 milli-Amps and has a pulse width less than 100 nanoseconds (a peak current of 50 mA and a current pulse width of 500 ps, [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the current signal of Ikuta with the high current, low pulse width current of at least 50 milli-Amps and having a pulse width of less than 100 ns as taught by Moeneclaey in order to obtain desired output with relatively high intensity and short duration ([0004] of Moeneclaey).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hibbs-Brenner et al. (US Patent 9,088,134 B2) discloses a VCSEL having one or more curved apertures similar to the claimed invention (see FIG. 4B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828